The committee erred in ruling that they had no authority to consider the claim of the defendant, Locke, to certain buildings erected by him on the common property, and in making the division in accordance with that ruling. Ford v. Knapp, 102 N.Y. 135, 140; Crafts v. Crafts, 13 Gray 360; Holbrook v. Bowman, 62 N.H. 313, 321; Gage v. Gage, 66 N.H. 282, 288.
The defendants were not negligent in not objecting to the report of the committee before the first term at which it was returned to court. The report of the committee is set aside.
Exceptions sustained.
CHASE, J., did not sit: the others concurred. *Page 18